Exhibit 10.25

 

STOCK ESCROW AGREEMENT

 





STOCK ESCROW AGREEMENT, dated as of [_____], 2017 (“Agreement”), by and among
BLACK RIDGE ACQUISITION CORP., a Delaware corporation (“Company”), BLACK RIDGE
OIL & GAS, INC., a Nevada corporation (the “Sponsor” and any permitted
transferee of the Sponsor after the date hereof in accordance with the terms
hereof being referred to as an “Initial Stockholder”) and CONTINENTAL STOCK
TRANSFER & TRUST COMPANY, a New York corporation (“Escrow Agent”).

 



WHEREAS, the Company has entered into an Underwriting Agreement, dated [_____],
2017 (“Underwriting Agreement”), with EarlyBirdCapital, Inc. (the
“Representative”) acting as representative of the several underwriters
(collectively, the “Underwriters”), pursuant to which, among other matters, the
Underwriters have agreed to purchase 10,000,000 units (“Units”) of the Company,
plus an additional 1,500,000 Units if the Representative exercises the
over-allotment option in full. Each Unit consists of one share of the Company’s
common stock, par value $.0001 per share (“Common Stock”), one right to receive
one-tenth of one share of Common Stock upon the consummation by the Company of a
merger, share exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities (“Business Combination”), and one half of one Warrant, each whole
Warrant to purchase one share of Common Stock, in the Company’s initial public
offering (the “IPO”), all as more fully described in the Company’s final
Prospectus, dated [_____], 2017 (“Prospectus”) comprising part of the Company’s
Registration Statement on Form S-1 (File No. 333-_________) under the Securities
Act of 1933, as amended (“Registration Statement”), declared effective on
[_____], 2017 (“Effective Date”).

 



WHEREAS, the Sponsor has agreed as a condition of the sale of the Units to
deposit its 2,875,000 shares of Common Stock of the Company in escrow as
hereinafter provided.

 



WHEREAS, the Company and the Sponsor desire that the Escrow Agent accept the
shares, in escrow, to be held and disbursed as hereinafter provided.

 



IT IS AGREED:

 



1.             Appointment of Escrow Agent. The Company and the Sponsor hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.

 



2.             Deposit of Shares. On or before the Effective Date, the Sponsor
shall have delivered to the Escrow Agent a certificate representing such
Sponsor’s shares, to be held and disbursed subject to the terms and conditions
of this Agreement. The Sponsor acknowledges that the certificate representing
such Sponsor’s shares is legended to reflect the deposit of such shares under
this Agreement.

 



3.             Disbursement of the Escrow Shares.

 



3.1       If the Underwriters do not exercise in full their over-allotment
option to purchase up to an additional 1,500,000 Units of the Company within 45
days of the date of the Prospectus (as described in the Underwriting Agreement),
the Sponsor agrees that the Escrow Agent shall return to the Company for
cancellation, at no cost, a number of shares determined by multiplying 375,000
by a fraction, (i) the numerator of which is 1,500,000 minus the number of
shares of Common Stock, if any, purchased by the Underwriters upon the exercise
of their over-allotment option, and (ii) the denominator of which is 1,500,000.
The Company shall promptly provide notice to the Escrow Agent of the expiration
or termination of the Underwriters’ over-allotment option and the number of
Units, if any, purchased by the Underwriters in connection with their exercise
thereof.

 



 

 

 



3.2       Except as otherwise set forth herein, the Escrow Agent shall hold the
shares remaining after any cancellation required pursuant to Section 3.1 above
(such remaining shares to be referred to herein as the “Escrow Shares”) until
(i) with respect to 50% of the Escrow Shares, on the earlier of (x) one year
after the date of the consummation of the Company’s initial Business Combination
and (y) the date on which the closing price of the Company’s Common Stock equals
or exceeds $12.50 per share (as adjusted for stock splits, stock dividends,
reorganizations and recapitalizations) for any 20 trading days within any
30-trading day period commencing after the Company’s initial Business
Combination and (ii) with respect to the remaining 50% of the Escrow Shares, one
year after the date of the consummation of an initial Business Combination (the
“Escrow Period”). The Company shall promptly provide notice of the consummation
of a Business Combination to the Escrow Agent. Upon completion of the Escrow
Period, the Escrow Agent shall disburse such amount of each Initial
Stockholder’s Escrow Shares (and any applicable share power) to such Initial
Stockholder; provided, however, that if the Escrow Agent is notified by the
Company pursuant to Section 6.7 hereof that the Company is being liquidated
because it failed to consummate a Business Combination within the time period
specified in the Prospectus, then the Escrow Agent shall promptly destroy the
certificates representing the Escrow Shares; provided further, however, that if,
within one year after the Company consummates a Business Combination, the
Company (or the surviving entity) subsequently consummates a liquidation,
merger, stock exchange or other similar transaction which results in all of the
stockholders of such entity having the right to exchange their shares of Common
Stock for cash, securities or other property, then the Escrow Agent will, upon
receipt of a notice executed by the Chairman of the Board, Chief Executive
Officer or other authorized officer of the Company, in form reasonably
acceptable to the Escrow Agent, certifying that such transaction is then being
consummated or such conditions have been achieved, as applicable, release the
Escrow Shares to the Initial Stockholders. The Escrow Agent shall have no
further duties hereunder after the disbursement or destruction of the Escrow
Shares in accordance with this Section 3.

 



4.            Rights of Initial Stockholder in Escrow Shares.

 



4.1       Voting Rights as a Stockholder. Subject to the terms of the Insider
Letters described in Section 4.4 hereof and except as herein provided, the
Initial Stockholders shall retain all of their rights as stockholders of the
Company as long as any shares are held in escrow pursuant to this Agreement,
including, without limitation, the right to vote such shares.



 

4.2       Dividends and Other Distributions in Respect of the Escrow Shares. For
as long as any shares are held in escrow pursuant to this Agreement, all
dividends payable in cash with respect to the Escrow Shares shall be paid to the
Initial Stockholders, but all dividends payable in stock or other non-cash
property (“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold
in accordance with the terms hereof. As used herein, the term “Escrow Shares”
shall be deemed to include the Non-Cash Dividends distributed thereon, if any.

 



 2

 

 





4.3       Restrictions on Transfer. During the Escrow Period, the only permitted
transfers of the Escrow Shares will be (i) to the Initial Stockholders’ or the
Company’s officers, directors, employees, consultants or their affiliates, (ii)
to an Initial Stockholders’ officers, directors, employees or members upon the
Initial Stockholders’ liquidation, in each case if the Initial Stockholder is an
entity, (iii) by bona fide gift to a member of the Initial Stockholders’
immediate family or to a trust, the beneficiary of which is the Initial
Stockholder or a member of the Initial Stockholders’ immediate family for estate
planning purposes, (iv) by virtue of the laws of descent and distribution upon
death, (v) pursuant to a qualified domestic relations order, (vi) to the Company
for no value for cancellation in connection with the consummation of a Business
Combination or (vii) in connection with the consummation of an initial Business
Combination, by private sales of the Escrow Shares at prices no greater than the
price at which the Escrow Shares were originally purchased; provided, however,
that except for clause (vi) or with the Company’s prior written consent, such
permissive transfers may be implemented only upon the respective transferee’s
written agreement to be bound by the terms and conditions of this Agreement and
of the Insider Letter signed by the Sponsor transferring the shares.

 



4.4       Insider Letter. The Sponsor has executed a letter agreement with the
Company and the Representative, dated as indicated on Exhibit A hereto, the form
of which is filed as an exhibit to the Registration Statement (“Insider
Letter”), respecting the rights and obligations of the Sponsor in certain
events, including, but not limited to, the liquidation of the Company.

 



5.            Concerning the Escrow Agent.

 



5.1       Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 



5.2       Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including reasonable
counsel fees and disbursements, or loss suffered by the Escrow Agent in
connection with any action, suit or other proceeding involving any claim which
in any way, directly or indirectly, arises out of or relates to this Agreement,
the services of the Escrow Agent hereunder, or the Escrow Shares held by it
hereunder, other than expenses or losses arising from the gross negligence or
willful misconduct of the Escrow Agent. Promptly after the receipt by the Escrow
Agent of notice of any demand or claim or the commencement of any action, suit
or proceeding, the Escrow Agent shall notify the other parties hereto in
writing. In the event of the receipt of such notice, the Escrow Agent, in its
sole discretion, may commence an action in the nature of interpleader in an
appropriate court to determine ownership or disposition of the Escrow Shares or
it may deposit the Escrow Shares with the clerk of any appropriate court or it
may retain the Escrow Shares pending receipt of a final, non-appealable order of
a court having jurisdiction over all of the parties hereto directing to whom and
under what circumstances the Escrow Shares are to be disbursed and delivered.
The provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 



5.3       Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder. The
Escrow Agent shall also be entitled to reimbursement from the Company for all
reasonable expenses paid or incurred by it in the administration of its duties
hereunder including, but not limited to, all counsel, advisors’ and agents’ fees
and disbursements and all taxes or other governmental charges.

 



 3

 

 





5.4       Further Assurances. From time to time on and after the date hereof,
the Company and the Sponsor shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do or cause to be done
such further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 



5.5       Resignation. The Escrow Agent may resign at any time and be discharged
from its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company and
approved by the Representative, which approval will not be unreasonably
withheld, conditioned or delayed, the Escrow Shares held hereunder. If no new
escrow agent is so appointed within the 60-day period following the giving of
such notice of resignation, the Escrow Agent may deposit the Escrow Shares with
any court it reasonably deems appropriate in the State of New York.

 



5.6       Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 



5.7       Liability. Notwithstanding anything herein to the contrary, the Escrow
Agent shall not be relieved from liability hereunder for its own gross
negligence, fraud or willful misconduct.

 



5.8       Waiver. The Escrow Agent hereby waives any right of set-off or any
other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account (as defined in that certain Investment
Management Trust Agreement, dated as of the date hereof, by and between the
Company and the Escrow Agent as trustee thereunder) and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever.

 



6.            Miscellaneous.

 



6.1       Governing Law. This Agreement shall for all purposes be deemed to be
made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction. Each of the
parties hereby agrees that any action, proceeding or claim against it arising
out of or relating in any way to this Agreement shall be brought and enforced in
the courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such personal
jurisdiction, which jurisdiction shall be exclusive. Each of the parties hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

 



6.2       Third Party Beneficiaries. The Sponsor hereby acknowledges that the
Underwriters are third party beneficiaries of this Agreement.

 



6.3       Entire Agreement. This Agreement and each Insider Letter contain the
entire agreement of the parties hereto with respect to the subject matter hereof
and, except as expressly provided herein, may not be changed or modified except
by an instrument in writing signed by the party to be charged.

 



6.4       Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 



 4

 

 



6.5       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 





6.6       Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, four business days after the date of
mailing, as follows:

 

  If to the Company, to:           Black Ridge Acquisition Corp.     c/o Black
Ridge Oil & Gas, Inc.     110 North 5th Street, Suite 410,     Minneapolis,
Minnesota 55403     Attn: Ken DeCubellis         If to the Sponsor, to its
address set forth in Exhibit A.         and if to the Escrow Agent, to:        
  Continental Stock Transfer & Trust Company     1 State Street Plaza     New
York, New York 10004     Attn: Chairman         A copy of any notice sent
hereunder shall be sent to:           EarlyBirdCapital, Inc.     366 Madison
Avenue     5th Floor     New York, New York 10017     Attn: General Counsel and
Investment Banking Department     Facsimile: (212) 661-0200         with a copy
to:           Graubard Miller     The Chrysler Building     405 Lexington Avenue
    New York, New York 10174     Attn: David Alan Miller, Esq.

 



 5

 

 

  and:           Greenberg Traurig, LLP     Met Life Building     200 Park
Avenue     New York, New York 10166     Attn: Alan I. Annex, Esq.         and:  
        Stinson Leonard Street LLP     150 South Fifth Street, Suite 2300    
Minneapolis, MN 55402     Attn: Jill R. Radloff





 



The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 



6.7       Liquidation of the Company. The Company shall give the Escrow Agent
written notification of the liquidation and dissolution of the Company in the
event that the Company fails to consummate a Business Combination within the
time period specified in the Prospectus.

 



6.8       Counterparts. This Agreement may be executed in several counterparts,
each one of which shall constitute an original and may be delivered by facsimile
transmission and together shall constitute one instrument.

 

 



[Signature Page Follows]

 





 6

 

  

  WITNESS the execution of this Agreement as of the date first above written.

 

    BLACK RIDGE ACQUISITION CORP.               By:                        
SPONSOR:                 BLACK RIDGE OIL & GAS, INC.               By:          
  Name: Ken DeCubellis       Title: Chief Executive Officer                
CONTINENTAL STOCK TRANSFER
& TRUST COMPANY                 By:           Name:         Title:  



 



 7

 

 

EXHIBIT A

 



 



Name and Address

 

Number



of Shares 

 

Stock 

Certificate Number



 

Date of 

Insider Letter 

             

Black Ridge Oil & Gas, Inc.



110 North 5th Street, Suite 410,



Minneapolis, Minnesota 55403



  2,875,000   1   [_____]

 

8